DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a ventilation device for a vehicle, comprising a frame defining an opening, a closing device that comprises at least one closing flap extending in an extension direction in the opening. The closing device being movable between an open position and a closing position; wherein a passage surface for air through the ventilation device is smaller than the passage surface for the air in the open position. The flap being movable between an open position when the closing device is in the open position and a closed position when the closing device is in the closing position. The closing device comprises a first actuator configured to move the closing flap between the open and closed positions of the closing flap by a first actuating point. The closing device also comprises-3-U.S.S.N. 16/850,883December 10, 2021 a second actuator configured to move the closing flap between the open and closed positions of the closing flap by a second actuating point. The second actuating point being separate from the first actuating point. The first and second actuators being configured to move the closing flap jointly and a first and a second drive member. The first drive member being connected to the first actuator and to the closing flap such that the first actuator moves the closing flap via the first drive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAU V PHAN/Primary Examiner, Art Unit 3618